



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue. These sections of
the
    Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b);
    2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c. 13,
    s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. P.F., 2022 ONCA 248

DATE: 20220323

DOCKET: C68749

Pepall, Tulloch and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

P.F.

Appellant

Kenneth W. Golish, for the appellant

Jeffrey Wyngaarden, for the respondent

Heard: March 22, 2022 by video
    conference

On appeal from the conviction entered on
    October 1, 2020 by Justice George W. King of the Superior Court of Justice,
    sitting without a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of historical sexual
    offences involving his daughter. The offences were alleged to have occurred
    from infancy until she left home at age 17.

[2]

The complainant testified to numerous incidents
    of abuse including vaginal intercourse and oral sex. In addition, she said that
    the appellant would lie on her bed and rub himself against her; shaved her legs
    close to her bikini line; moved his hand along her leg, thigh, and vaginal area
    while they were in the car; tackled her in the living room and ground his
    genital area into hers while laying on top of her; and entered the shower,
    assaulting her there. The complainant testified that the sexual activity
    occurred approximately twice per week on average, until she was 17. She could
    not estimate how many times it happened.

[3]

The appellant testified in his own defence and categorically
    denied the allegations. He suggested that the complainant falsely accused him
    because he and his late wife had not accepted her gay lifestyle.

[4]

The appellant raises several arguments on
    appeal, the substance of which all  concern  the trial judges credibility
    findings.

[5]

There is no merit to the argument that the trial
    judge applied different levels of scrutiny to the evidence. The trial judge was
    entitled to accept the evidence of the complainant and to reject the evidence
    of the appellant. His findings are entitled to deference.

[6]

The trial judge did not conclude that the
    complainant was credible simply because her testimony was consistent and
    detailed. He fully explained his credibility findings in comprehensive reasons.
    The matters the appellant raises as inconsistencies  whether the appellant had
    a crossbow, a black belt in karate, or had taken the complainant for an
    abortion  were peripheral to the allegations at the core of the case.

[7]

The trial judge made no error in applying
R.
    v. W.(D.)
, [1991] 1 S.C.R. 742.
His reasons were neither illogical nor irrational. He properly instructed
    himself on the principles of that case and applied them carefully. The trial
    judge did not simply prefer the complainants evidence; he accepted her
    evidence and rejected the evidence of the appellant. This was his call to make
    and there is no basis to interfere with it on appeal.

[8]

There were no significant misapprehensions of
    the evidence. The positioning of the Christmas tree and the description of the
    condition of the carpet in the living room were insignificant details relating
    to one alleged assault, not material misapprehensions. The evidence of the
    complainants aunt, L.C., that the complainant told her of the abuse decades
    earlier was relevant only to rebutting the allegation that the complainant had
    recently fabricated her complaint, and any mistake as to the date was
    insignificant.

[9]

There was no misapprehension concerning the
    appellants tattoo. The trial judge accepted that the complainant became aware
    of the unique tattoo on the appellants inner thigh when he required her to
    perform sexual acts including oral sex. It was open to the trial judge to
    conclude that the complainant was able to describe the tattoo in detail because
    she was exposed to the appellants intimate areas for extended periods of time,
    consistent with her evidence of repeated abuse.

[10]

Finally, the verdict was not unreasonable. The
    appellant simply repeats arguments already made and attacks the trial judges
    credibility findings, which as we have said, are entitled to deference. They
    can be supported on any reasonable view of the evidence.

[11]

The appeal is dismissed.

S.E.
    Pepall J.A.

M.
    Tulloch J.A.

Grant
    Huscroft J.A.


